Name: Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  tariff policy;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|32000R0032Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 Official Journal L 005 , 08/01/2000 P. 0001 - 0032COUNCIL REGULATION (EC) No 32/2000of 17 December 1999opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Economic Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open Community tariff quotas each year at reduced or zero duty for a certain number of products, subject to certain conditions;(2) Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas(1), has been repeatedly and substantially amended; whereas now that further amendments are required it should be recast and simplified for the sake of clarity, in line with the Council Resolution of 25 October 1996(2);(3) This Regulation does not apply to tariff quotas for agricultural products bound in GATT, which are covered by Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations(3);(4) Following the reductions in customs duties agreed within the framework of the GATT, certain products previously covered by Regulation (EC) No 1808/95 are now exempt from customs duties on import; they are therefore not included in this Regulation;(5) The Community has concluded an Agreement in the form of an exchange of letters with Canada providing for the opening of a 650000 tonne tariff quota for newsprint (order number 09.0015), 600000 tonnes of which, in accordance with Article XIII of the GATT, is reserved until 30 November of each year for products from Canada alone; the Agreement also provides for a mandatory 5 % increase in the share of the quota reserved for imports from Canada in the event of that share being exhausted before the end of a given year;(6) In accordance with the offer it made within the United Nations Conference on Trade and Development (Unctad) and alongside its scheme of generalised preferences, the European Community introduced tariff preferences in 1971 for jute and coconut-fibre products originating in certain developing countries; these preferences took the form of a gradual reduction of Common Customs Tariff duties and, from 1978 to 31 December 1994, the complete suspension of these duties;(7) Since the entry into force of the new scheme of generalised tariff preferences on 1 January 1995 the Community has, alongside the GATT, opened autonomous zero-duty Community tariff quotas for specific quantities of jute and coconut-fibre products until 31 December 1999 by Regulations (EC) Nos 764/96(4) and 1401/98(5); as the scheme of generalised preferences has been extended until 31 December 2001 by Regulation (EC) No 2820/98(6), this quota arrangement should also be extended until 31 December 2001;(8) In the context of its external relations the Community has given Switzerland an undertaking each year to open a zero-duty tariff quota running from 1 September to 31 August of the following year, to cover various forms of processing work carried out on textiles under the outward processing arrangements; in accordance with the most favoured nation clause, Switzerland and other third countries can use this quota;(9) The Community has declared itself ready to open zero-rated annual Community tariff quotas for certain hand-made products and handloom fabrics; however, imports may only qualify for these quotas on presentation to the Community customs authorities of a certificate of authenticity issued by the competent authority of the beneficiary country stating that the goods in question are hand-made or hand-woven;(10) The term "hand-made products" needs to be defined in order to ensure that this system operates smoothly;(11) A system is required for updating the information on government authorities authorised to issue certificates of authenticity;(12) Proper application of the arrangements for hand-made products and fabrics woven on handlooms requires that provision be made for entitlement to tariff quotas to be temporarily withdrawn in whole or in part in the event of irregularities or lack of administrative cooperation, and that procedures for administrative cooperation be set up to check on the issuing of certificates of authenticity;(13) As access to the tariff quotas for hand-made products and handloom fabrics is open to developing countries under the GSP, the Commission should have the power, on receipt of an official request and after consulting the Customs Code Committee, to extend the list of quota beneficiaries to include countries entitled to the GSP which offer the necessary guarantees for checking the authenticity of the products;(14) The Community, in the fulfilment of its international obligations, is required to open tariff quotas; all Community importers should be guaranteed equal and continuous access to the said quotas, and the rates of duty laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the quotas are exhausted;(15) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7) consolidated the arrangements for managing tariff quotas to be used in chronological order of the dates of acceptance of the declarations for free circulation;(16) For reasons of speed and efficiency, communication between Member States and the Commission should take place as far as possible by electronic means;(17) Council or Commission decisions amending the Combined Nomenclature and Taric codes or adjusting the quota volumes and rates of duty do not entail any substantive changes; in the interests of simplification the Commission, after consulting the Customs Code Committee, should have the power to make amendments and technical adjustments to this Regulation;(18) This Regulation should be adjusted in the event of amendment of existing agreements within the framework of the GATT, including reductions of customs duties, and, in respect of products manufactured from jute and coconut fibres, in the event of extension of the scheme of generalised tariff preferences; the Commission, after consulting the Customs Code Committee, should therefore have the power to make the relevant amendments to the provisions of this Regulation, including the Annexes thereto, in so far as the agreed changes specify the products eligible for tariff quotas, the quota volumes, rates of duty and periods, and any conditions of eligibility;(19) As definitions for hand-made products and handloom fabrics and certificates of authenticity may be harmonised in the future, the Commission, after consulting the Customs Code Committee, should have the power to adapt these definitions and replace the specimens appearing in Annexes VI and VII;(20) The measures necessary for the implementation. of this Regulation have been adopted in conformity with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8),HAS ADOPTED THIS REGULATION:TITLE IGENERAL ARRANGEMENTSArticle 11. The products listed in Annexes I, II, III, IV and V shall be eligible for reduced rates of duty under Community tariff quotas during the periods and in accordance with the provisions set out in this Regulation and the said Annexes.2. For the purposes of converting amounts expressed in euros into national currencies, Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(9) shall apply for the Member States other than those referred to in Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro(10).TITLE IISPECIAL ARRANGEMENTS FOR CERTAIN TARIFF QUOTASSection 1Tariff quota for newsprintArticle 21. From 30 November each year, any part of the quota volumes for newsprint referred to in Annex I not used on 29 November and unlikely to be used by 31 December may be used to cover imports of the products in question from Canada or another non-EC country.2. Where the bound quota of 600000 tonnes from Canada has been exhausted and no autonomous quota of more than 30000 tonnes has been opened for the remainder of the calendar year, the bound quota shall be increased by the Commission by an additional 5 %. The Commission shall publish the quota increase in the Official Journal of the European Communities, "C" series.Section 2Tariff quotas for hand-made or hand-woven productsArticle 3Access to the tariff quotas for hand-made products is restricted to the products referred to in Annex IV, accompanied by a certificate of authenticity issued by the competent government anthority in the beneficiary country and conforming to the specimen in Annex VI.Article 4Access to the tariff quotas for hand-woven products is restricted to the products referred to in Annex V accompanied by a certificate of authenticity issued by the competent government authority in the beneficiary country and conforming to the specimen in Annex VII. These goods shall bear a stamp approved by the said authorities at the beginning and end of each piece; by way of derogation, a seal approved by the authorities of the country of manufacture may be affixed to each piece.Article 5The products referred to in Articles 3 and 4 must be transported directly to the Community from the country of manufacture.The following shall be considered to have been transported directly:(a) goods which have been transported without entering the territory of a country not a Member State of the Community; calls at ports in countries not members of the Community shall not be held to breach direct transport, provided the goods are not transhipped in the course of such a call;(b) goods which have been transported via, or transhipped in, the territory of one or more non-member countries, provided such transit or transhipment is covered by a single transport document drawn up in the country of manufacture.Section 3Methods of administrative cooperation for hand-made or hand-woven productsArticle 61. Access to the tariff quotas provided for in Articles 3 and 4 may at any time be temporarily withdrawn, in whole or in part, in the event of irregularities or of a lack of the administrative cooperation required for the checking of certificates of authenticity.2. The decision to withdraw temporarily, in whole or in part, entitlement to the tariff quotas referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 10(2), following appropriate prior consultations undertaken by the Commission with the beneficiary country in question.3. (a) Where the procedure for temporary total or partial withdrawal of access to tariff quotas is applied the Commission shall publish a notice in the "C" series of the Official Journal stating that it has reasonable doubt as to entitlement to benefit under this Regulation and listing the goods, producers and exporters concerned.(b) The proportion of customs debt corresponding to a concession granted under this Regulation shall be disregarded except where the debt is incurred after publication of the notice referred to in subparagraph (a) and in respect of goods, producers or exporters named in that notice, or where the second sentence of Article 221(3) of Regulation (EEC) No 2913/92 applies.Article 71. The beneficiary countries shall inform the Commission of the names and addresses of the governmental authorities situated in their territory which are empowered to issue certificates of authenticity, together with specimens of stamps used by those authorities, and the names and addresses of the governmental authorities responsible for checking the certificates. The stamps shall be valid from the date the Commission receives the specimens. The Commission shall forward this information, if possible by electronic means, to the customs authorities of the Member States. When such information is updating a previous communication, the Commission shall indicate the date when the new stamps become valid according to the instructions given by the competent authorities of the beneficiary countries. This information is confidential; however, when goods are presented for free circulation, the customs authorities in question may allow the importer or his duly authorised representative to consult the specimen impressions of stamps referred to in this paragraph.2. The Commission shall publish in the "C" series of the Official Journal of the European Communities the names of the authorities in the manufacturing countries entitled to issue certificates of authenticity and, where appropriate, the date on which new beneficiary countries met the obligations set out in paragraph 1.3. Subsequent verification of certificates of authenticity shall be carried out at random or whenever the customs authorities in the Community have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the products in question.4. For the purposes of paragraph 1, the customs authorities in the Community shall return a copy of the certificate of authenticity to the competent governmental authority in the exporting beneficiary country, giving, where appropriate, the reasons of form or substance for an inquiry. The invoice or a copy thereof, as well as all other relevant documents, shall be attached to the copy of the certificate of authenticity. The customs authorities shall also forward any information that has been obtained suggesting that the particulars given on the certificate of authenticity are inaccurate.If the said authorities decide to suspend admission to the tariff quotas pending the results of the verification, they shall offer to release the products to the importer subject to any precautions judged necessary.5. When an application for subsequent verification has been made in accordance with paragraph 1, such verification shall be carried out and its results communicated to the customs authorities in the Community within a maximum of six months. The results shall be such as to establish whether the certificate of authenticity in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff quota.6. If, in cases of reasonable doubt, there is no reply within the six months specified in paragraph 5 or if the reply does not contain sufficient information to determine the authenticity of the document in question or the accuracy of the information relating to the products concerned, a second communication shall be sent to the competent authorities. If after the second communication the results of the verification are not communicated to the requesting authorities within four months, or if these results do not allow the authenticity of the document in question to be determined, the requesting authorities shall, save in exceptional circumstances, refuse entitlement to the tariff measures.7. Where the verification procedure or any other available information appears to indicate that the provisions of this Article are being contravened, the exporting beneficiary country shall, on its own initiative or at the request of the Community, carry out appropriate inquiries or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions. For this purpose the Community may participate in the inquiries.8. For the purpose of subsequent verification of certificates of authenticity, copies of the certificates as well as any export documents referring to them shall be kept for at least three years by the competent governmental authority of the exporting beneficiary country.TITLE IIIMANAGEMENT OF TARIFF QUOTASArticle 8The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Article 308a to Article 308c of Regulation (EEC) No 2454/93.Communication between the Member States and the Commission in this connection shall take place as far as possible by electronic means.The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation.Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas in so far as the balance of the quota volumes permits.TITLE IVFINAL PROVISIONSArticle 91. The provisions necessary for the application of this Regulation, including:(a) amendments and technical adjustments necessitated by changes in the Combined Nomenclature and Taric codes;(b) adjustments made necessary by:- the conclusion by the Council of agreements or exchanges of letters within the framework of the GATT or compliance with the Community's contractual obligations to certain countries within the framework of the GATT, or- extension of the scheme of generalised preferences in respect of jute and coconut-fibre products;(c) the addition of developing countries to the lists contained in Annexes IV and V at the official request of an applicant country that offers the necessary guarantees for checking the authenticity of these products;(d) amendments and adjustments to the definitions for hand-made products and handloom fabrics as well as to the specimen certificates of authenticityshall be adopted in accordance with the procedure provided for in Article 10(2).2. Provisions adopted under paragraph 1 shall not empower the Commission to:- transfer not used preferential quantities from one quota period to another,- change timetables provided for in the agreements or exchanges of letters,- make access to the quotas subject to import licences.Article 101. The Commission shall be assisted by the Customs Code Committee instituted by Article 247 of Regulation (EEC) No 2913/92.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.3. The period provided for in Article 4(3) of Decision 1999/468/EC shall be three months.Article 11Regulation (EC) No 1808/95 is hereby repealed.References to Regulation (EC) No 1808/95 shall be construed as references to this Regulation and shall be correlated in accordance with the table in Annex VIII.Article 12This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 176, 27.7.1995, p. 1. Regulation as last amended by Council Regulation (EC) No 1401/98 (OJ L 188, 2.7.1998, p. 1).(2) OJ C 332, 7.11.1996, p. 1.(3) OJ L 349, 31.12.1994, p. 105.(4) OJ L 104, 27.4.1996, p. 1.(5) OJ L 188, 2.7.1998, p. 1.(6) OJ L 357, 30.12.1998, p. 1.(7) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1662/1999 (OJ L 197, 29.7.1999, p. 25).(8) OJ L 184, 17.7.1999, p. 23.(9) OJ L 184, 17.7.1999, p. 23.(10) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 955/1999 (OJ L 119, 7.5.1999, p. 1).ANNEX ILIST OF COMMUNITY TARIFF QUOTAS BOUND IN GATTNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>>TABLE>ANNEX IICOMMUNITY TARIFF QUOTA FOR THE COMMUNITY OUTWARD PROCESSING OF CERTAIN TEXTILE PRODUCTS(1)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>(1) For the purposes of applying this tariff quota, the following definitions shall apply:(a) "processing work" shall mean:- for the purposes of paragraphs (a) and (c) of the third column: bleaching, dyeing, printing, flocking, impregnating, dressing and other work which changes the appearance or quality of the goods, without however changing their nature,- for the purposes of paragraph (b) of the third column: twisting or throwing, cabling and texturing, whether or not combined with reeling, dyeing or other work which changes the appearance, quality or finish of the goods, without however changing their nature;(b) "value added" shall mean:the difference between the customs value, as defined in Community legislation on the subject, at the time of reimportation and the customs value which would be established if the products were reimported in the state in which they were exported.ANNEX IIILIST OF COMMUNITY TARIFF QUOTAS FOR JUTE AND COCONUT-FIBRE PRODUCTSNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX IVLIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN HAND-MADE PRODUCTS ((The following shall be considered hand-made products:(a) cottage industry products made entirely by hand;(b) cottage industry products which have the character of products made by hand;(c) garments or other textile products obtained manually from fabrics woven on looms operated solely by hand or foot and essentially sewn by hand or sewn by sewing-machines operated solely by hand or foot.))>TABLE>>TABLE>ANNEX VLIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN FABRICS WOVEN ON HANDLOOMSNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the quotas being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the quota is to be determined by application of the CN code and corresponding description taken together.Access to these tariff quotas is restricted to the following countries:Argentina, Bangladesh, Brazil, El Salvador, Guatemala, Honduras, India, Indonesia, Laos, Pakistan, Sri Lanka, Thailand>TABLE>>TABLE>ANNEX VI>PIC FILE= "L_2000005EN.002702.EPS">ANNEX VII>PIC FILE= "L_2000005EN.002902.EPS">ANNEX VIIICORRELATION TABLE>TABLE>